qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact donna m crisalli id no 50-18843r telephone number refer reply to cc ita - plr-119780-01 date date in re legend taxpayer settling parties managing settling party state state_agency plr-119780-01 date date date dear this letter responds to your letter dated date requesting on behalf of taxpayer an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a relation-back election under sec_1_468b-1 of the income_tax regulations the taxpayers identified in the legend as settling parties are interested parties in that they are persons who may claim deductions for transfers to the escrow account that is the subject of the ruling_request facts state_agency alleged that certain of settling parties violated environmental laws relating to waste disposal at a property in state and were responsible for environmental remediation as a result settling parties entered into an escrow agreement effective on date with taxpayer to fund the remediation several of settling parties transferred funds to taxpayer as an escrow agent to hold in an escrow account and to administer disburse and distribute under the escrow agreement the escrow account was established under the law of state and was intended to be a qualified_settlement_fund qsf in accordance with sec_1_468b-1 to 468b-5 on date state_agency entered into an agreement with settling parties to provide for the environmental remediation in which state_agency approved the escrow account taxpayer relied on managing settling party to arrange for preparation of the escrow account tax returns due to a series of miscommunications the tax accountant selected by managing settling party to prepare the tax_return for the escrow account decided that the escrow account is not a qsf and that it should file form_1041 instead of form 1120-sf on date managing settling party delivered documents including a relation-back election to the tax accountant that indicated that the escrow account is a qsf taxpayer had received extensions of time to file form_1041 and the escrow account's tax_return had not yet been filed the following month the tax accountant reviewed the documents and determined that the escrow account is a qsf and should file form 1120-sf the tax accountant prepared both form sec_1041 and 1120-sf attached plr-119780-01 election statements under sec_1_468b-1 to both forms and filed them with the service on date date was within the extended time for taxpayer to file form_1041 ruling requested taxpayer requests a ruling that it acted reasonably and in good_faith and that granting an extension of time to make the relation-back election will not prejudice the interests of the government an extension of time to make the relation-back election is granted and the election made on form 1120-sf on date is timely conclusion taxpayer acted reasonably and in good_faith and granting taxpayer an extension of time to make the relation-back election will not prejudice the interests of the government an extension of time to make the relation-back election is granted and the election taxpayer made on form 1120-sf on date is timely law and analysis sec_1_468b-1 provides in general that a fund account or trust is a qualified_settlement_fund if it satisfies each of the following three requirements it is established pursuant to an order of or is approved by specified governmental entities including courts and is subject_to the continuing jurisdiction of that entity it is established to resolve or satisfy one or more claims that have resulted or may result from an event that has occurred and that has given rise to at least one claim asserting certain liabilities and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides in part that a fund account or trust is not treated as the owner of assets of the fund account or trust until all three of the requirements of sec_1_468b-1 are met prior to that time the transferor is treated as the owner of those assets the relation-back rule_of sec_1 j i provides that if a fund account or trust meets the requirements of paragraphs c and c of sec_1_468b-1 prior to the time it meets the requirements of paragraph c the transferor and the administrator may jointly elect a relation-back election to treat the fund account or trust as coming into existence as a qualified_settlement_fund on the later of the date the fund account or trust meets the requirements of paragraphs c and c or plr-119780-01 january of the calendar_year in which all of the requirements of paragraph c are met if a relation-back election is made the assets held by the fund account or trust on the date the qualified_settlement_fund is treated as coming into existence are treated as transferred to the qualified_settlement_fund on that date sec_1_468b-1 states that a relation-back election is made by attaching a copy of the election statement signed by each transferor and the administrator to and as part of the timely filed income_tax return including extensions of the qualified_settlement_fund for the taxable_year in which the fund is treated as coming into existence sec_1_468b-2 states that the federal_income_tax return of a qualified_settlement_fund must be filed on or before march of the year following the close of the taxable_year of the qualified_settlement_fund unless the fund is granted an extension of time for filing under sec_6081 sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election the due_date of which is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government under b a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or plr-119780-01 v reasonably relied an a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will be considered to not have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the interests of the government will be prejudiced if as a result of granting relief-- i the taxpayer's aggregate tax_liability for all affected years will be lower than it would have been if the election had been timely made taking into account the time_value_of_money or if the tax consequences of more than one taxpayer are affected by the election extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made or ii tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section accordingly although taxpayer did not file the relation-back election by the original due_date of its return and did not obtain extensions of time to file form 1120-sf under the facts presented we conclude that taxpayer acted reasonably and in good_faith none of the circumstances delineated in sec_301_9100-3 are present in this case granting taxpayer an extension of time to make the relation-back election will not prejudice the interests of the government holding plr-119780-01 taxpayer is granted an extension of time to make an relation-back election for the escrow account the election taxpayer made on form 1120-sf on date is timely however we express no opinion on whether the escrow account is a qualified_settlement_fund under sec_1_468b-1 through 468b-4 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
